 




EXHIBIT 10.1




EMPLOYMENT AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on December 13, 2019
by and between Nocopi Technologies, Inc., a Maryland Corporation (the “Company”)
and Michael A. Feinstein, M.D. (“Executive”).  




1.

This Agreement amends that certain Employment Agreement dated June 1, 2008 made
and entered into by the parties hereto (the “Employment Agreement”). Capitalized
terms herein have the same meaning as used in the Employment Agreement, unless
otherwise noted.




2.

Effective January 1, 2020, paragraph 4(a) of the Employment Agreement is deleted
in its entirety and replaced with the following:




Base Salary. Executive shall earn an annual base salary equal to one hundred
twenty thousand dollars ($120,000.00). Company’s Board of Directors shall review
Executive’s base salary on an annual basis and may increase it at their sole
discretion based on relevant circumstances. Such salary (less withholdings
required by law) shall be payable in installments at such times as Company
customarily pays other management employees (but in any event no less often than
monthly).




3.

All other provisions of the Employment Agreement remain in full force and
effect, other than any provision that conflicts with the terms and spirit of
this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

NOCOPI TECHNOLOGIES, INC.:

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rudolph A. Lutterschmidt

(Witness signature)

 

 

Rudolph A. Lutterschmidt,

 

 

 

Vice-President and Chief Financial Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

/s/ Michael A. Feinstein, M.D.

(Witness signature)

 

Michael A. Feinstein, M.D.






